Citation Nr: 0717479	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
musculo-contraction headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision which 
denied the benefits sought on appeal. 

The veteran has initiated a claim for an increased rating for 
Dupuytren's contracture of the right hand; this claim has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's degenerative changes of the cervical spine 
is manifested by forward flexion to thirty degrees, extension 
to thirty degrees, rotation to fifty degrees bilaterally, and 
lateral flexion to forty degrees bilaterally.  There is no 
indication of spasm, guarding, abnormal spinal contour, or 
pain on examination.  

2.  The veteran's lumbosacral strain has been manifested by 
forward flexion to ninety degrees, extension to twenty 
degrees, bilateral rotation to thirty degrees and lateral 
flexion to forty degrees, with flare ups of pain about once 
every two weeks, and diffuse tenderness in the lumbar area.  
There is no indication of muscle spasm, guarding or abnormal 
spine contour, loss of lateral spine motion, positive 
Goldthwaite's sign, listing of the whole spine or loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.

3.  The veteran's musculo-contracture headaches have been 
manifested by prostrating attacks which average less than 
once a month. 




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for degenerative changes of the cervical spine are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).

2.  The criteria for an evaluation greater than 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

3.  The criteria for an evaluation greater than 10 percent 
for musculo-contracture headaches are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in May and November 2003 satisfied the duty to notify 
provisions as to the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The May and November 2003 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the RO continued the 10 percent disability ratings at 
issue here for the veteran's service-connected disabilities, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with appropriate VA examinations 
in 2003.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

a. Spine Ratings

The Board notes that during the pendency of this appeal, the 
criteria for rating spine disabilities were revised 
(effective September 26, 2003).  The Board will evaluate the 
veteran's claim under both the criteria in the VA Schedule 
for Rating Disabilities in effect at the time of his filing 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The RO considered all these changes in adjudicating the 
veteran's claim.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is separately service-connected for cervical and 
lumbosacral spine disabilities.  The Board will address the 
cervical spine disability before addressing the lumbosacral 
spine disability.

The veteran's cervical disability is rated as 10 percent 
disabling under Diagnostic Code (DC) 5003, for degenerative 
arthritis.  See 38 C.F.R. § 4.71a.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined.  Id.  A 20 percent rating is available 
for painful motion with occasional incapacitating 
exacerbations.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Id.  The Board has 
reviewed the file and can find no complaints or treatment for 
incapacitating exacerbations.  The veteran's March 2004 
Notice of Disagreement indicates that his complaints are of 
pain and limitation of motion.  The Board finds that there is 
no evidence of incapacitating exacerbations.  A higher rating 
under DC 5003 is not warranted.  

Disabilities manifested by limitation of motion in the 
cervical spine were evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, DC 5290 (2002).  Evaluations 
of 10, 20, and 30 percent were assigned for slight, moderate, 
and severe limitation of motion of the cervical spine, 
respectively.  Id.  

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).  

Although the criteria under DC 5290 were less defined than 
the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.  Normal forward flexion of the cervical 
spine is defined as zero to 45 degrees, extension as zero to 
45 degrees, left and right lateral flexion as zero to 45 
degrees, and left and right lateral rotation as zero to 80 
degrees.  38 C.F.R. § 4.71a (Plate V) (2006).

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical disabilities.  See 68 Fed. Reg. 51, 454, 
51,456 (Aug. 27, 2003) (effective Sept. 26, 2003).

In relevant part, the general rating formula provides a 20 
percent evaluation for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is warranted where there 
is forward flexion of the cervical spine of 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation requires unfavorable ankylosis of the 
entire cervical spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

The veteran's cervical spine range of motion was tested at a 
September 2003 VA examination.  The veteran had forward 
flexion to thirty degrees, extension to thirty degrees, 
rotation to fifty degrees bilaterally, and lateral flexion to 
forty degrees bilaterally.  This is the only range of motion 
test of record.  There is no indication of spasm, guarding or 
abnormal spinal contour.  There was no pain on examination.  
The Board has reviewed the VA treatment records.  They do not 
reflect any complaint or treatment for his cervical spine.

The Board finds that the criteria for an increased rating 
based on limitation of motion are met.  The veteran's forward 
flexion is limited to 30 degrees, which equates to moderate 
limitation of motion under the old criteria (i.e., DC 5290) 
and also meets the new criteria for a 20 percent rating.  See 
38 C.F.R. § 4.71a, DC 5242 (2006).  He does not meet the 
criteria for a 30 percent rating under DC 5290 as there is no 
evidence of severe limitation of motion.  Further, his 
forward flexion exceeds 15 degrees; and there is no 
demonstration of favorable ankylosis of the entire cervical 
spine.  The Board concludes that his symptoms are 
appropriately rated as no more than 20 percent disabling 
under the old and new rating criteria.  See Id.  

Turning to the veteran's lumbosacral spine disability, prior 
to September 26, 2003, the veteran's lumbosacral strain was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, as 
10 percent disabling.  A 20 percent rating is warranted for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Diagnostic 
Code 5295 provides a maximum disability rating of 40 percent 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The record does not reveal muscle spasm, loss of lateral 
spine motion, positive Goldthwaite's sign, listing of the 
whole spine or loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space.  
Limitation of motion will be addressed below.  The Board 
concludes that the criteria for a higher rating under DC 5295 
are not met.  See 38 C.F.R. § 4.71a, DC 5295 (2003).

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate, and 
a 40 percent evaluation is assigned for severe limitation of 
motion.

As the Board noted above, the words "moderate" and 
"severe" are not defined in the VA rating schedule.  The 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2006).  The normal ranges of motion for the thoracolumbar 
spine are as follows: Flexion to 90 degrees; Extension to 30 
degrees; Lateral flexion (bilaterally) to 30 degrees; 
Rotation (bilaterally) to 30 degrees.  38 C.F.R. § 4.71a 
(Plate V) (2006).  

Under the general rating formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 20 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated.  38 C.F.R. § 4.71a, DC 5237.  These evaluations 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.

As with the cervical spine limitation of motion criteria, the 
Board finds that there is no harm in using the General 
Ratings Formula criteria as guidance to determine whether the 
veteran has "slight," "moderate," or "severe" limitation 
of motion under DC 5292.

The veteran's September 2003 VA examination report contains 
the only range of motion test of record.  His forward flexion 
was to ninety degrees, extension to twenty degrees, bilateral 
rotation to thirty degrees and lateral flexion to forty 
degrees.  The veteran complained of flare ups of pain about 
once every two weeks.  There was diffuse tenderness in the 
lumbar area.  There is no indication of muscle spasm, 
guarding or abnormal spine contour.

The veteran has argued in his Notice of Disagreement that his 
back condition was of such severity that he requires a cane 
to walk.  The veteran's VA treatment records clearly show 
that the veteran was assigned a cane in March 2003 due to 
progressing osteoarthritis of his knees, not his back.  The 
VA treatment records reveal no additional complaints or 
treatment for the lumbar area.

The Board concludes that the veteran's symptoms are 
appropriately rated as 10 percent disabling.  The criteria 
for a higher rating under the old criteria are not met as he 
does not have moderate limitation of motion based on the 
range of motion findings recorded on the 2003 VA examination.  
Further, he does not meet the criteria for a higher rating 
under the new General Ratings Formula.  The veteran's forward 
flexion and combined range of motion greatly exceed the 20 
percent criteria.  He has no muscle spasm, guarding or 
abnormal spinal contour.  See 38 C.F.R. § 4.71a, DC 5237 
(2006).  

The Board has considered the application of other Diagnostic 
Codes for the spine.  Diagnostic Codes 5285, 5286 and 5287 
(2002) do not apply to the veteran's spine disabilities since 
he does not have a fracture of the vertebra or ankylosis.  
The veteran does not have a diagnosis nor is he service 
connected for Intervertebral Disc Syndrome, so DC 5293 (2003) 
and DC 5243 (2006) are not for application.

The Board also notes that the General Ratings Formula 
provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be separately evaluated under an 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, DC 5237 
(2006), at Note (1).  In this regard, the Board has referred 
the matter of a higher rating for Dupuytren's Contracture of 
the right hand to the RO for further development.  The RO has 
not yet reviewed this claim, and this matter is not before 
the Board on appellate review.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  As mentioned above, the veteran 
complained of pain in his March 2004 Notice of Disagreement.  
There was no pain in the cervical spine and only slight, 
diffuse tenderness in the lumbar area on examination and 
there is no indication of weakened movement, excess 
fatiguability, incoordination or pain on movement according 
to the September 2003 VA examination report or the veteran's 
VA treatment records.  The Board concludes that a higher 
rating based on DeLuca is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his lumbar spine disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Musculo-Contracture Headaches

The veteran contends that he is entitled to a rating higher 
than 10 percent for his headache disability.  For the reasons 
that follow, the Board concludes that a higher rating is not 
warranted.  

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The veteran underwent a September 2003 VA neurological 
examination to determine the severity of his headaches.  The 
veteran reported a constant headache in the posterior neck, 
and he described the pain as a 2 out of a 1 through 10 scale.  
The veteran reported that he does not have "his real bad 
headaches" as frequently on his medication.  The last prior 
headache was approximately six months before the examination.  
He had no headache at the time of the examination.  

The veteran's VA treatment records show that he takes various 
medications (Elavil, Amitriptyline and Gabapentin) for his 
headaches.  His headaches are consistently reported as stable 
in December 2002, March 2003, February and May 2004.  

The Board finds that the veteran's headaches are not 
manifested by characteristic prostrating attacks of at least 
once a month.  From the record, it appears that the veteran 
goes several months between such attacks.  The criteria for a 
higher rating are not met.  See 38 C.F.R. § 4.124a, DC 8100.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating of 20 percent for degenerative 
changes of the cervical spine is granted, subject to the 
regulations governing the payment of VA monetary benefits.

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain is denied.

Entitlement to a rating in excess of 10 percent for musculo-
contracture headaches is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


